      Case 2:17-cv-01879-KJM-DB Document 26 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA, ex rel.,               No. 2:17-cv-1879 KJM
      FRANK ADOMITIS, an individual,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      TAHOE FOREST HOSPITAL DISTRICT;
15    DOES 1 through 20, inclusive,
16                       Defendants.
17

18                  On July 28, 2020, the court ordered the sealed filings on the docket unsealed, and

19   ordered the relator, Frank Adomitis, to show cause why he did not serve the complaint on the

20   defendant as ordered in the court’s prior order to show cause, ECF No. 19. Order at 1, ECF

21   No. 24. The government filed a notice of consent to dismiss the case, ECF No. 25, but the relator

22   did not respond to the second order to show cause.

23                  The court now discharges the order to show cause at ECF No. 24 and ORDERS

24   relator to pay sanctions in the amount of $250.00 for failure to serve the complaint on the

25   defendant as ordered previously, and for failure to respond to the court’s second order to show

26   cause. Payment SHALL be made within fourteen (14) days.

27   /////

28   /////
                                                       1
     Case 2:17-cv-01879-KJM-DB Document 26 Filed 10/14/20 Page 2 of 2


 1                 Having received notice of consent to dismiss the case from the United States, the
 2   court DISMISSES the entire action and orders the clerk of court to CLOSE the case.
 3                 IT IS SO ORDERED
 4   Dated: October 14, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
